MEMORANDUM **
Enhai Hong, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
The BIA acted within its discretion in denying Hong’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s June 7, 2004, order. See 8 C.F.R. § 1003.2(b)(1).
We lack jurisdiction to review the BIA’s underlying order dismissing Hong’s direct appeal from the IJ’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.